Detail Call For Service Report

 

 

 

Login ID: rgordon Print Date/Time: 06/13/2018 11:55
From CFS: 12336 From Date: 01/30/2018 12:10 CFS Type: All
To CFS: 12336 To Date: 01/30/2018 12:10 Agency Type:
Layer: All Areas: All
CFS Number: 12336 Call Date/Time: 01/30/2018 12:10:14 Primary Incident: 2018-00007401
Location: 3702 FREDERICK AVE ST JOSEPH, MO 64506 , SJ Dispatch Time: 01/30/2018 12:12:42
Additnl Loc Info: Arrive Time: 01/30/2018 12:23:01
Common Name: Clear Date/Time: 01/30/2018 13:27:39
Phone: BB GRIBES: Nature Of Call: Created By: gnorton
Call Type: 1402 - Report Required: No Canceled: No
Status: In Progress Priority: 2 Source: Telephone
Police ORI: MO0110100 EMS ORI: 021008 Fire ORI:
Person Information
Name Person Address Phone Race Sex DOB Age SSN
Type
CLARY, E911 Caller <UNKNOWN>, ,
ROGER
EASTHILLS Complainant,
MALL
SECURITY

Narrative, Questionnaire Responses, TDD Text

 

Create Time Created By Narrative

01/30/2018 12:10:26 gnorton IN FRONT OF THE LIBRARY

01/30/2018 12:10:30 gnorton SUBJ REFUISNG TO LEAVE MALL LOT .

01/30/2018 12:10:45 gnorton WF EARLY 20S

01/30/2018 12:11:10 gnorton CALLER IS SECURITY FOR THE MALL

01/30/2018 12:11:25 gnorton LSW BLK COAT WHI TURTLE NECK BLK PANTS AND BLK BOOTS

01/30/2018 12:11:49 gnorton CALLER IS OUT WITH HER

01/30/2018 12:13:53 gnorton ** ALSO RECEIVED WITH QED AND HE ADVISED THAT SHE IS THERE

WITH A PETITION THAT SHE WANTS PEOPLE TO SIGN AND SHE THINKS IT IS PUBLIC
PROPERTY - HIS CALL BACK NUMBE RIS

 

01/30/2018 12:28:06 mhagler ARNOLD,STACY KAYE 06101985
01/30/2018 12:28:20 mhagler OLN 01142858

Dispositions

Disposition Disposition Count
RP 1

CL 2

Page: 1 of 4
Detail Call For Service Report

Login ID: rgordon

Print Date/Time: 06/13/2018 11:55

 

From CFS: 12336 From Date: 01/30/2018 12:10 CFS Type: All
To CFS: 12336 To Date: 01/30/2018 12:10 Agency Type:

Layer: All Areas: All

CFS Number: None Call Date/Time: None Primary Incident: None

 

Associated Areas

 

 

 

 

Area Type Code Description

Quadrant 5-15

Station Z305

Beat 3

District Buchanan Co EMS

Police ORI MO0110100

EMS ORI 021008

Fire ORI

Incident Number(s)

Incident Number ORI Number Primary Unit Department Name Agency Type
2018-00007401 MO0110100 Yes St Joseph Police Department Police
Unit(s)

Unit Primary Unit Radio Number Personnel

207 No 207 34265 Hailey

2X5 Yes 2X5 47672 Kneib

Call Log

Log Date/Time Entered By Action Description

01/30/2018 12:10:14 = gnorton Call Created New call created. Call Type: ?, Location: , Phone Number: , Name:
01/30/2018 12:10:14 = gnorton Person Added Name:

01/30/2018 12:10:20 = gnorton Location Location: 3702 FREDERICK AVE, Venue: SJ

01/30/2018 12:10:20 = gnorton Reset Alarm Level Fire Alarm Level Reset

01/30/2018 12:10:26 = gnorton Narrative Added IN FRONT OF THE LIBRARY

01/30/2018 12:10:30 = gnorton Narrative Added SUBJ REFUISNG TO LEAY MALL LOT

01/30/2018 12:10:45 = gnorton Narrative Added WF EARLY 20S

01/30/2018 12:10:49 — gnorton Call Type NewCallType: 1402, Status: In Progf88, Priority: 2

01/30/2018 12:11:10 = gnorton Narrative Added CALLER IS SECURITY FOR THE MALL

01/30/2018 12:11:25 — gnorton Narrative Added LSW BLK COAT WHI TURTLE NECK BLK PANTS AND BLK BOOTS
01/30/2018 12:11:31 = gnorton Person Updated Name: CLARY,ROGER,, Location: <UNKNOWN>

01/30/2018 12:11:36 — gnorton Call Updated Phone Number: oat

01/30/2018 12:11:43 gnorton Person Added Name: EAST HILLS MALL SECURITY.,,,

01/30/2018 12:11:49 — gnorton Narrative Added CALLER IS OUT WITH HER

01/30/2018 12:12:42
01/30/2018 12:12:42
01/30/2018 12:12:42
01/30/2018 12:13:53

01/30/2018 12:23:01

Page: 2 of 4

Andrea Rose
Andrea Rose
Andrea Rose

gnorton

Andrea Rose

Incident Created
Unit Status Action
Unit Status Action
Narrative Added

Unit Status Action

Added Incident Number, ORI: MO0110100, Number: 2018-00007401
Unit 2X5 Dispatched
Unit 207 Dispatched

** ALSO RECEIVED WITH AND HE ADVISED THAT
SHE IS THERE WITHA PETITION THAT SHE WANTS PEOPLE TO SIGN
AND SHE THINKS IT IS PUBLIC PROPERTY - HIS CALL BACK NUMBE

Unit 207 Arrived
Detail Call For Service Report

Login ID: rgordon

Print Date/Time: 06/13/2018 11:55

 

 

 

From CFS: 12336 From Date: 01/30/2018 12:10 CFS Type: All
To CFS: 12336 To Date: 01/30/2018 12:10 Agency Type:

Layer: All Areas: All

CFS Number: None Call Date/Time: None Primary Incident: None
Call Log

Log Date/Time Entered By Action Description

01/30/2018 12:23:01 Andrea Rose Unit Status Action Unit 2X5 Arrived

01/30/2018 12:28:01 Unit Timer Expired Unit 2X5;Arrived

01/30/2018 12:28:01 Unit Timer Expired Unit 207;Arrived

01/30/2018 12:28:06 mhagler Narrative Added ARNOLD,STACY KAYE 06101985

01/30/2018 12:28:20 mbhagler Narrative Added OLN 01142858

01/30/2018 12:31:47 Andrea Rose Unit Status Action 10-15

01/30/2018 12:32:20 Andrea Rose Unit Status Action ENR BOOKING

01/30/2018 12:32:39 Andrea Rose Unit Status Action 10-15 X1 ENR BOOKING

01/30/2018 12:40:14 = jwalker Unit Status Action BOOKING

01/30/2018 12:40:14 = jwalker Unit Status Action BOOKING

01/30/2018 12:51:48 Andrea Rose Unit Status Action Unit 2X5 cleared from call

01/30/2018 12:51:48 Andrea Rose Call Updated Dispositions Changed

01/30/2018 13:03:40 Andrea Rose Unit Status Action Unit 2X5 Dispatched

01/30/2018 13:03:45
01/30/2018 13:08:45
01/30/2018 13:27:32
01/30/2018 13:27:32
01/30/2018 13:27:39
01/30/2018 13:27:39
01/30/2018 13:27:39

Page: 3 of 4

Andrea Rose

Andrea Rose
Andrea Rose
Andrea Rose
Andrea Rose

Andrea Rose

Unit Status Action
Unit Timer Expired
Unit Status Action
Call Updated
Unit Status Action
Call Updated
Call Cleared

Unit 2X5 Arrived

Unit 2X5;Arrived

Unit 207 cleared from call
Dispositions Changed
Unit 2X5 cleared from call
Dispositions Changed
Login ID: rgordon

Detail Call For Service Report

Print Date/Time: 06/13/2018 11:55

 

 

 

From CFS: 12336 From Date: 01/30/2018 12:10 CFS Type: All
To CFS: 12336 To Date: 01/30/2018 12:10 Agency Type:
Layer: All Areas: All
CFS Number: None Call Date/Time: None Primary Incident: None
Unit Log
Log Date/Time Entered By Unit Status Action Description Location
01/30/2018 12:12:42 Andrea Rose 207 Dispatched Unit Status 3702
Change FREDERICK
AVE, SJ
01/30/2018 12:12:42 Andrea Rose 2X5 Dispatched Unit Status 3702
Change FREDERICK
AVE, SJ
01/30/2018 12:23:01 Andrea Rose 2X5 Arrived Unit Status
Change
01/30/2018 12:23:01 Andrea Rose 207 Arrived Unit Status
Change
01/30/2018 12:28:01  default_nws - 207 Arrived Unit Timer Expired 3702
default_nws FREDERICK
AVE, SJ
01/30/2018 12:28:01 default_nws - 2X5 Arrived Unit Timer Expired 3702
default_nws FREDERICK
AVE, SJ
01/30/2018 12:31:47 Andrea Rose 207 Arrived Unit Location 10-15 10-15
01/30/2018 12:32:20 Andrea Rose 2X5 Arrived Unit Location ENR BOOKING ENR
BOOKING
01/30/2018 12:32:39 Andrea Rose 207 Arrived Unit Location 10-15 X1 ENR BOOKING 10-15 X1
ENR
BOOKING
01/30/2018 12:40:14 = jwalker 207 Arrived Unit Location BOOKING BOOKING
01/30/2018 12:40:14  jwalker 2X5 Arrived Unit Location BOOKING BOOKING
01/30/2018 12:51:48 Andrea Rose 2X5 Available Unit Cleared Unit cleared from call
01/30/2018 12:51:48 Andrea Rose 2x5 Available Unit Status
Change
01/30/2018 13:03:40 Andrea Rose 2X5 Dispatched Unit Status 3702
Change FREDERICK
AVE, SJ
01/30/2018 13:03:45 Andrea Rose 2X5 Arrived Unit Status
Change
01/30/2018 13:08:45 default_nws - 2X5 Arrived Unit Timer Expired 3702
default_nws FREDERICK
AVE, SJ
01/30/2018 13:27:32 Andrea Rose 207 Available Unit Status
Change
01/30/2018 13:27:32 Andrea Rose 207 Available Unit Cleared Unit cleared from call
01/30/2018 13:27:39 Andrea Rose 2X5 Available Unit Status
Change
01/30/2018 13:27:39 Andrea Rose 2X5 Available Unit Cleared Unit cleared from call

Page: 4 of 4
